Citation Nr: 0733955	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO. 04-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the left shoulder with degenerative joint disease (DJD), 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
March 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased rating for recurrent 
dislocation of the left shoulder with DJD. 

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
Waco, Texas. A transcript of that hearing is of record and 
associated with the claims folder. 

This case has been advanced on the docket by reason of the 
advanced age of the veteran. See 38 C.F.R. § 20.900 (c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that recurrent dislocation of the left 
shoulder with DJD is more severe than the current evaluation 
reflects. He complains of pain and the inability to use his 
left extremity. 

In connection with this claim, the veteran underwent a VA 
examination in April 2006. The examiner was asked to indicate 
whether there were periods of flare-up of joint disease and 
to state the severity, frequency, and duration. He was also 
asked the precipitating and alleviating factors, and to state 
to what extent, if any, per the veteran, they result in 
additional limitation of motion or functional impairment 
during the flare-up. The examiner answered the inquiry 
indicating that any activity with the left shoulder caused 
increase of pain, including day-to-day activities. The 
examiner did not state the severity, frequency, and duration, 
nor the precipitating and alleviating factors. Of most 
import, he did not state the additional limitation of 
function or functional impairment during the flare-up. 
Moreover, the examiner responded that the veteran rarely 
accomplished any task with his left hand (minor extremity) 
and used his dominant hand to perform daily activities - a 
factor cited by the RO in its determination that the 
disability did not warrant an increased evaluation. However, 
the fact that the veteran uses the non-service-connected arm 
to accomplish his daily activities is not relevant to 
consideration of the degree of disability of the service-
connected shoulder. The veteran's disability is rated on 
whether it is his major or minor extremity and the level of 
disability thereof. 

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v Brown, 8 Vet. App. 202 (1995), that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 38 C.F.R. § 4.45. It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups. To the extent possible, the degree of additional 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted. When the examiner was asked 
the additional limitation of joint function caused by pain, 
including on repeated use, fatigue, weakness, lack of 
endurance and incoordination, and to express the additional 
limitation in degrees, he did not respond. He was given the 
opportunity to indicate if he could not do so without 
responding to mere speculation, to so state. As the examiner 
did not respond to this question, did not address the 
limitation of use or repetitive use with regard to the 
veteran's left shoulder disability, and only responded that 
the veteran used his major extremity on a daily basis, this 
examination is not useful for rating purposes. 

During the September 2007 Travel Board hearing, the veteran 
and witness testified in substance that the severity of the 
service-connected left shoulder disorder is tantamount to a 
loss of function. Statements in support of claim also reflect 
the makers' observations to this effect. 

In view of the foregoing, additional action is necessary 
before a final determination can be made. Accordingly, this 
claim is REMANDED for the following actions:

1. The veteran should be afforded a 
special VA orthopedic examination to 
determine the nature and severity of the 
recurrent dislocation of the left 
shoulder with DJD disability. All 
indicated studies to include X-ray 
examination, range of motion testing (in 
degrees), measurement of the left and 
right shoulder, and any other tests 
deemed necessary by the examiner should 
be performed. If the examiner is unable 
to express the additional range of motion 
loss without resorting to speculation, 
he/she should so state. The claims folder 
must be made available to the examining 
physicians prior to their examination of 
the veteran so that he/she may review 
pertinent aspects of the veteran's 
medical history. 

The examiner must respond to the 
following inquiries:

Does and to what extent the left shoulder 
movement exhibits pain, including on 
repeated use, weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination? 

Does and to what extent pain 
significantly limits functional ability 
during flare-ups or when the left 
shoulder is used repeatedly over a period 
of time. This determination should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups?

Does any radiographic or other clinical 
testing reveal the presence of whole or 
partial scapulohumeral ankylosis; and if 
so, to what degree?

2. Readjudicate the veteran's claim for 
an increased rating for recurrent 
dislocation of the left shoulder with 
DJD, to include consideration of all 
additional evidence received, and of the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5201, and any 
other applicable provisions noted by the 
RO/AMC. If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case. An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





